Filed 4/22/22 In re Jordynn W. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re JORDYNN W. et al.,                                     B314132
Persons Coming Under the
Juvenile Court Law.                                          (Los Angeles County
                                                             Super. Ct. No.
                                                             21CCJP00997A-B)

LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

DANIELLE W.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Rudolph A. Diaz, Judge. Conditionally
affirmed, remanded with directions.
      Donna P. Chirco, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
                        ______________________
      The juvenile court sustained a dependency petition
pursuant to Welfare and Institutions Code section 300,
subdivisions (a), (b), (d) and (j),1 alleging Danielle W. and
Juwan W., parents of now-five-year-old Jordynn W. and now-one-
year-old M.W., had engaged in incidents of domestic violence in
the children’s presence and were unable to provide proper care
for the children due to their substance abuse and Danielle’s
mental instability. The sustained petition also alleged Juwan
had sexually abused Jordynn.
      On appeal from the jurisdiction findings and disposition
order removing the children from Danielle and Juwan’s custody,
Danielle argues the grounding of dependency jurisdiction in part
on the couple’s history of domestic violence was error. She also
argues the court and the Los Angeles County Department of
Children and Family Services (Department) failed to comply with
their duties of inquiry and notice under the Indian Child Welfare
Act of 1978 (25 U.S.C. § 1901 et seq.) (ICWA) and related
California law.
      We conditionally affirm the court’s jurisdiction findings and
disposition order and remand the matter to allow the Department
and the juvenile court to rectify their errors under ICWA and to
take all other necessary corrective actions.

1     Statutory references are to this code unless otherwise
stated.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Petition and First Amended Petition
       On March 3, 2021 the Department filed a section 300
petition alleging, pursuant to subdivisions (a) and (b), that
Danielle and Juwan had a history of engaging in violent
altercations in the children’s presence that placed the children at
substantial risk of serious physical harm. In a separate count
pursuant to subdivision (b) the Department alleged Danielle had
a history of mental and emotional problems, including diagnoses
of depression, anxiety, bipolar disorder and psychosis, which
rendered her incapable of providing regular care and supervision
for Jordynn and M.W. In addition, the count alleged Juwan
knew of Danielle’s mental and emotional problems and failed to
protect the children.
       On April 14, 2021 the Department filed a first amended
petition, which added allegations pursuant to section 300,
subdivision (b), that Danielle and Juwan had histories of
substance abuse, including recent (for Danielle) and current (for
Juwan) substance abuse that rendered them incapable of
providing regular care and supervision for the children. The
amended petition also added allegations pursuant to
subdivisions (d) and (j) that Juwan had sexually abused Jordynn,
which placed the children at substantial risk of harm.
      2. The Jurisdiction and Disposition Hearing
       At the jurisdiction/disposition hearing on July 16, 2021 the
juvenile court sustained all the allegations in the first amended
petition. The court declared Jordynn and M.W. dependents of the
court and removed them from their parents’ custody. The court




                                 3
ordered monitored visitation for Danielle and Juwan as well as
family reunification services.
      Danielle filed a timely notice of appeal.
                          DISCUSSION
      1. Danielle’s Challenge to the Jurisdiction Findings Based
         on Domestic Violence Is Not Justiciable
       Danielle does not challenge the juvenile court’s exercise of
jurisdiction over Jordynn and M.W. based on the sustained
allegations Danielle had a history of mental and emotional
problems and Danielle and Juwan had histories of substance
abuse and were recent or current substance abusers, all of which
rendered them unable to provide regular care for the children,
endangered the children’s health and safety, and placed the
children at substantial risk of serious physical harm within the
meaning of section 300, subdivision (b). Nor does Danielle
challenge jurisdiction based on the sustained allegations that
Juwan sexually abused Jordynn, placing her and M.W. at
substantial risk of serious physical harm within the meaning of
subdivisions (d) and (j). Likewise, Danielle has not challenged
the court’s order declaring Jordynn and M.W. dependent children
of the court or its decision to remove the children from her
custody.
       As a result, even if we were to strike the jurisdiction
findings regarding domestic violence, that decision would not
affect the juvenile court’s jurisdiction in this matter (In re
Ashley B. (2011) 202 Cal.App.4th 968, 979 [“[a]s long as there is
one unassailable jurisdictional finding, it is immaterial that
another might be inappropriate”]; In re I.A. (2011)
201 Cal.App.4th 1484, 1492 [jurisdiction finding involving one
parent is good against both; “‘“the minor is a dependent if the




                                 4
actions of either parent bring [him or her] within one of the
statutory definitions of a dependent”’”]; see In re M.W. (2015)
238 Cal.App.4th 1444, 1452; In re Briana V. (2015)
236 Cal.App.4th 297, 310-311) or limit the court’s authority to
make all orders necessary to protect the children: The juvenile
court’s “broad discretion to determine what would best serve and
protect the child’s interest and to fashion a dispositional order in
accord with that discretion, permits the court to formulate
disposition orders to address parental deficiencies when
necessary to protect and promote the child’s welfare, even when
that parental conduct did not give rise to the dependency
proceedings.” (In re K.T. (2020) 49 Cal.App.5th 20, 25; accord,
In re Briana V., at p. 311 [“The problem that the juvenile court
seeks to address need not be described in the sustained
section 300 petition. [Citation.] In fact, there need not be a
jurisdictional finding as to the particular parent upon whom the
court imposes a dispositional order”]; In re I.A., at p. 1492 [“[a]
jurisdictional finding involving the conduct of a particular parent
is not necessary for the court to enter orders binding on that
parent, once dependency jurisdiction has been established”]; see
generally § 362, subd. (a) [the juvenile court “may make any and
all reasonable orders for the care, supervision, custody, conduct,
maintenance, and support of the child”].)
       As Danielle argues, in limited circumstances reviewing
courts have exercised their discretion to consider an appeal
challenging a jurisdiction finding despite the existence of an
independent and unchallenged ground for jurisdiction when the
challenged jurisdiction findings “serve[] as the basis for
dispositional orders that are also challenged on appeal,” “could be
prejudicial to the appellant or could impact the current or any




                                 5
future dependency proceedings” or “could have consequences for
the appellant beyond jurisdiction.” (In re J.C. (2014)
233 Cal.App.4th 1, 4; see In re D.P. (2015) 237 Cal.App.4th 911,
917; In re Drake M. (2012) 211 Cal.App.4th 754, 763.) This,
however, is not an appropriate case to exercise that discretion.
      Danielle argues the finding she failed to protect her
children, creating a substantial risk of serious physical harm by
exposing them to Juwan’s violent conduct, is pernicious and could
stigmatize her in some future proceeding. However, Danielle has
not challenged the finding she knew of the sexual abuse by
Juwan and failed to protect the children from him. Such a
finding is just as pernicious, if not more so, as the findings
regarding domestic violence. Moreover, Danielle has failed to
identify any specific prejudice or adverse consequence that could
possibly flow from the jurisdiction findings she challenges.
     2. The Juvenile Court Failed To Ensure the Department
        Complied with ICWA and Related California Law
        a. Relevant proceedings
       At the time it filed the petition on behalf of Jordynn and
M.W., the Department also filed the required Indian Child
Inquiry Attachments (form ICWA-010(A)), in which a
Department social worker stated she had asked Danielle whether
the children had possible Indian ancestry and Danielle “gave
[her] no reason to believe” the children may have Indian
ancestry. Based on that information, the March 3, 2021
detention report concluded, “The Indian Child Welfare Act does
not apply.”
       The Department filed additional ICWA-010(A) forms in
April 2021 when it filed the first amended petition, in which a
social worker stated she had interviewed the maternal




                                  6
grandmother, Rita B., on March 23, 2021 regarding whether the
children had possible Indian ancestry. The social worker checked
the box indicating Rita had given her no reason to believe they
did. However, in the jurisdiction/disposition report filed April 14,
2021, the same social worker informed the court Danielle had
indicated she had Indian ancestry. Based on Danielle’s
statement, the social worker questioned Rita—on the same date
as the interview identified in the ICWA-010(A)—and informed
the court, “[Rita] stated her great grandmother was half Native
American of [an] unknown tribe.” Rita elaborated, “We don’t
know what tribe, but we’ve been in Houma[, Louisiana] all along.
It might be the Houma tribe.” The social worker requested
contact information for Rita’s father, but Rita declined to provide
it, stating he was almost 80 years old and “won’t even know what
you talking about.” After conducting additional research, the
social worker found “that The United Houma Nation is a
Louisiana state recognized tribe, but not a federally recognized
tribe.” (Bold font omitted.) Nevertheless, on April 5, 2021 the
Department sent a certified letter to the United Houma Nation
inquiring about possible Indian ancestry of the children. The
record does not reflect whether a response was received.
       The jurisdiction/disposition report stated Juwan had denied
having Indian ancestry.2 The report also recounted interviews
with the paternal grandmother and a paternal aunt, but there is
no indication either was asked about possible Indian ancestry.
       Danielle first appeared for a hearing on April 19, 2021. On
that date her attorney filed a Judicial Council form ICWA-020 for
each child on which the box was checked for the option indicating

2     Danielle and Juwan did not appear at the detention
hearing, and ICWA issues were not addressed at that time.




                                 7
no known Indian ancestry. The forms were unsigned. During
the hearing the juvenile court asked, “As to American Indian
Ancestry, does the mother deny that?” Danielle’s counsel
responded affirmatively. The court found it had no reason to
know ICWA applied.
      Juwan’s counsel filed an unsigned Judicial Council form
ICWA-020 on May 3, 2021 indicating Juwan had no known
Indian ancestry.
      At a hearing on May 3, 2021 the juvenile court found, based
on Juwan’s form ICWA-020, that ICWA did not apply. The court
did not ask Juwan about any possible Indian ancestry despite his
telephonic appearance at the hearing. During the hearing
Danielle’s counsel requested the Department evaluate a maternal
great-aunt and a maternal great-uncle for placement of the
children. Counsel read their telephone number on the record.
         b. ICWA and the duties of inquiry and notice
       “ICWA reflects a congressional determination to protect
Indian children and to promote the stability and security of
Indian tribes and families by establishing minimum federal
standards a state court must follow before removing an Indian
child from his or her family.”3 (In re T.G. (2020) 58 Cal.App.5th
275, 287; see 25 U.S.C. § 1902.) “ICWA and the controlling

3      “For purposes of ICWA, an ‘Indian child’ is an unmarried
individual under age 18 who is either a member of a federally
recognized Indian tribe or is eligible for membership in a
federally recognized tribe and is the biological child of a member
of a federally recognized tribe.” (In re T.G. (2020) 58 Cal.App.5th
275, 287, fn. 10; see 25 U.S.C. § 1903(4) [definition of “‘Indian
child’”] & (8) [definition of “‘Indian tribe’”]; see also Welf. & Inst.
Code, § 224.1, subd. (a) [adopting federal definitions].)




                                   8
federal regulations (see 25 C.F.R. § 23 (2020)) simply set a floor
for minimal procedural protections for Indian children, their
families and their tribes; the statute authorizes states to provide
‘a higher standard of protection to the rights of the parent or
Indian custodian of an Indian child than the rights provided
under’ ICWA.” (In re T.G., at pp. 287-288; see 25 U.S.C. § 1921.)
In addition to significantly limiting state court actions concerning
out-of-family placements for Indian children (see In re T.G., at
pp. 287-288), ICWA permits an Indian child’s tribe to intervene
in or, where appropriate, exercise jurisdiction over a child
custody proceeding (see 25 U.S.C. § 1911(c); In re Isaiah W.
(2016) 1 Cal.5th 1, 8).
       To ensure Indian tribes have the opportunity to intervene
in or exercise jurisdiction over a dependency proceeding,
investigation of a family member’s belief a child may have Indian
ancestry must be undertaken and notice must be provided to the
appropriate tribes. The investigation requirement is found in
section 224.2, subdivision (a), which imposes on the court and
child protective services agencies “an affirmative and continuing
duty to inquire whether a child . . . is or may be an Indian child.”
“The continuing duty to inquire whether a child is or may be an
Indian child ‘can be divided into three phases: the initial duty to
inquire, the duty of further inquiry, and the duty to provide
formal ICWA notice.’” (In re Y.W. (2021) 70 Cal.App.5th 542, 552;
accord, In re Antonio R. (2022) 76 Cal.App.5th 421, 429.)
       The duty to inquire “begins with initial contact (§ 224.2,
subd. (a)) and obligates the juvenile court and child protective
agencies to ask all relevant involved individuals whether the
child may be an Indian child.” (In re T.G., supra, 58 Cal.App.5th
at p. 290; see § 224.2, subds. (a)-(c).) Specifically, the Department




                                 9
has a duty to inquire whether a child in the Department’s
temporary custody is an Indian child, which “[i]nquiry includes,
but is not limited to, asking the child, parents, legal guardian,
Indian custodian, extended family members, others who have an
interest in the child, and the party reporting child abuse or
neglect, whether the child is, or may be, an Indian child . . . .”4
(§ 224.2, subd. (b); see Cal. Rules of Court, rule 5.481(a)(1) [the
Department “must ask the child, if the child is old enough, and
the parents, Indian custodian, or legal guardians, extended
family members, others who have an interest in the child, and
where applicable the party reporting child abuse or neglect,
whether the child is or may be an Indian child”]; In re Y.W.,
supra, 70 Cal.App.5th at pp. 551-552.)
       The duty of inquiry also extends to the juvenile court,
which is required to “ask each participant present in the hearing
whether the participant knows or has reason to know that the
child is an Indian child.” (§ 224.2, subd. (c); see also 25 C.F.R.
§ 23.107(a) [“[s]tate courts must ask each participant in an
emergency or voluntary or involuntary child-custody proceeding
whether the participant knows or has reason to know that

4      Pursuant to ICWA, “‘extended family member’ shall be as
defined by the law or custom of the Indian child’s tribe or, in the
absence of such law or custom, shall be a person who has reached
the age of eighteen and who is the Indian child’s grandparent,
aunt or uncle, brother or sister, brother-in-law or sister-in-law,
niece or nephew, first or second cousin, or stepparent.”
(25 U.S.C. § 1903(2); see also Welf. & Inst. Code, § 224.1, subd. (c)
[“[a]s used in connection with an Indian child custody proceeding,
the terms ‘extended family member’ and ‘parent’ shall be defined
as provided in Section 1903 of the federal Indian Child
Welfare Act”].)




                                 10
the child is an Indian child”]; In re Benjamin M. (2021)
70 Cal.App.5th 735, 742.)
       The duty of further inquiry is triggered if the juvenile court
or the Department “has reason to believe that an Indian child is
involved in the proceeding, but does not have sufficient
information to determine that there is reason to know that the
child is an Indian child . . . .” (§ 224.2, subd. (e); Cal. Rules of
Court, rule 5.481(a)(4); In re Y.W., supra, 70 Cal.App.5th at
p. 552.) That further inquiry requires interviewing, “as soon as
practicable,” extended family members, contacting the Bureau of
Indian Affairs and contacting “the tribe or tribes and any other
person that may reasonably be expected to have information
regarding the child’s membership, citizenship status, or
eligibility.” (§ 224.2, subd. (e) & (e)(2)); see also Cal. Rules of
Court, rule 5.481(a)(4).)
       If the further inquiry “results in a reason to know the child
is an Indian child, then the formal notice requirements of
section 224.3 apply.” (In re D.S. (2020) 46 Cal.App.5th 1041,
1052, italics omitted; see 25 U.S.C. § 1912(a); Welf. & Inst. Code,
§ 224.3, subd. (a) [notice under ICWA “shall be provided” if the
court, social worker, or probation officer “knows or has reason to
know . . . that an Indian child is involved”].)
       “The duty to develop information concerning whether a
child is an Indian child rests with the court and the Department,
not the parents or members of the parents’ families.” (In re
Antonio R., supra, 76 Cal.App.5th at p. 430]; accord, In re
Benjamin M., supra, 70 Cal.App.5th at p. 742 [“the agency has a
duty to gather information by conducting an initial inquiry,
where the other party—here the parent . . . has no similar
obligation”]; see also In re K.R. (2018) 20 Cal.App.5th 701, 706




                                 11
[“[t]he court and the agency must act upon information received
from any source, not just the parent [citations], and the parent’s
failure to object in the juvenile court to deficiencies in the
investigation or noticing does not preclude the parent from
raising the issue for the first time on appeal”].)
        c. The Department did not adequately investigate the
           children’s possible Indian ancestry
       As discussed, the Department had a duty pursuant to
section 224.2, subdivision (b), to ask not only the parents, but
also extended family members whether the children had possible
Indian ancestry.5 While the Department did interview Danielle
and maternal grandmother about possible Indian ancestry, it
failed to follow up on their stated belief they did in fact have such
ancestry. After the maternal grandmother explained she
believed she had Indian ancestry, possibly in the United Houma
Nation, the Department appropriately asked for contact
information for the maternal great-grandfather. It is


5      The Department’s duty of inquiry, beginning at initial
contact, as now defined in section 224.2, subdivision (b), was
added to the Welfare and Institutions Code by Assembly Bill
No. 3176 (Stats. 2018, ch. 833, § 5), effective January 1, 2019—
that is, two years before the Department filed the initial
dependency petition in this case. Assembly Bill No. 3176
substantially revised the provisions of California’s ICWA-related
statutes to conform their language to language in recently
adopted federal regulations and, recognizing California’s higher
standard for investigating whether a child may be an Indian
child, to specify more clearly the steps a social worker, probation
officer and court are required to take in making an inquiry into a
child’s possible status as an Indian child. (In re T.G., supra,
58 Cal.App.5th at p. 296.)




                                 12
understandable maternal grandmother did not wish to provide
that information given her father’s age, but just because he was
elderly and may not understand the intricacies of the juvenile
dependency system does not necessarily mean he would not have
information regarding the family’s background. The Department
had a responsibility to inquire further, either by asking Danielle
for the contact information, asking for information for other
maternal relatives or searching publicly available sources. The
Department did none of those things. In fact, once the
Department was given contact information for a maternal great-
aunt and maternal great-uncle, there is no indication it
attempted to contact those individuals regarding any possible
Indian ancestry. It is also concerning the Department never
asked Danielle why she initially stated she did have Indian
ancestry but later stated she did not. In addition, the
Department did not ask the paternal grandmother or paternal
aunt about Indian ancestry. Failure to inquire of these relatives
whether the children had Indian ancestry, especially given the
maternal grandmother’s claim of Indian ancestry, was error
under the plain language of section 224.2, subdivision (b).
(See In re J.C. (Apr. 4, 2022, B312685) __ Cal.App.5th __, __
[2022 Cal.App. Lexis 281, at *10-11] [“[t]he Department did not
fulfill its duty to conduct an adequate inquiry into whether J.C.
may be an Indian child because it did not ask any extended
family members—some of whom were readily available—whether
J.C. had any possible Indian ancestry”]; In re Antonio R., supra,
76 Cal.App.5th at pp. 430-431 [Department failed to fulfill duty of
inquiry by failing to ask family members about Indian ancestry
despite multiple contacts with relatives]; In re H.V. (2022)
75 Cal.App.5th 433, 438 [failure to speak to anyone other than




                                13
mother about possible Indian ancestry was error]; In re Y.W.,
supra, 70 Cal.App.5th at p. 553 [Department failed to satisfy
duty to inquire by failing to contact relatives; “once the social
worker learned of a potentially viable lead to locate [relatives],
she made no effort to pursue it”].)
      The juvenile court also erred in failing to ensure the
Department satisfied its duty of inquiry and in finding ICWA did
not apply absent an adequate inquiry. (See In re J.C., supra,
__ Cal.App.5th at p. __ [2022 Cal.App. Lexis 281, at *12] [“[t]he
juvenile court, too, did not satisfy its duty to ensure the
Department adequately investigated whether J.C. may be an
Indian child. There is no indication in the record that, after the
detention hearing, the juvenile court gave ICWA another thought
in the almost three years of this dependency case”]; In re
Antonio R., supra, 76 Cal.App.5th at p. 431 [“[a]lthough
section 224.2, subdivision (b), places on the Department the duty
to inquire, including of extended family members, section 224.2,
subdivision (a), makes clear that the ‘affirmative and continuing
duty to inquire’ whether a child is or may be an Indian child rests
with both the Department and the court”].)
      The Department argues it adequately conducted its initial
investigation into possible Indian ancestry by interviewing the
parents and the maternal grandmother. The parents’ denials of
Indian ancestry and the maternal grandmother’s uncertainty, the
Department argues, support the court’s conclusion that ICWA did
not apply. This assertion “ignores the express obligation that
section 224.2, subdivision (b), imposes on the Department to
inquire of a child’s extended family members—regardless of
whether the parents deny Indian ancestry. By requiring the
Department to inquire of a child’s extended family members as to




                                14
the child’s possible Indian ancestry, the Legislature determined
that inquiry of the parents alone is not sufficient.” (In re
Antonio R., supra, 76 Cal.App.5th at p. 431; accord, In re J.C.,
supra, __ Cal.App.5th __ at p. __ [2022 Cal.App. Lexis 281, at
*15] [“the extensive inquiry requirements under section 224.2
presume that a parent’s declaration on the ICWA-020 form,
reliable or not, is not enough and that the child protective agency
must do more than look at the form”]; In re Y.W., supra, 70
Cal.App.5th at p. 556 [“the point of the statutory requirement
that the social worker ask all relevant individuals whether a
child is or may be an Indian child” is “to obtain information the
parent may not have”].) Further, the maternal grandmother’s
uncertainty as to which tribe the family belonged to and her
mention of a tribe that was not federally recognized did not
relieve the Department of its duty to investigate further.
“[W]hen a parent or other family member has informed a
dependency investigator or the juvenile court of the child’s
possible Indian ancestry, the use of a tribal name that does not
correspond to that of a federally recognized tribe—or saying
‘Indian’ but providing no tribal name at all—does not, without
more, relieve the child protective agency of its affirmative
obligation to interview family members and others who could be
expected to have relevant information concerning the child’s
status or the court of its duty to ensure an appropriate inquiry
has been conducted before concluding ICWA does not apply to the
case.” (In re Elizabeth M. (2018) 19 Cal.App.5th 768, 786.)
       As we recently explained in In re Antonio R., there are
myriad reasons parents may not be aware of, or may not want to
divulge, their Indian ancestry to the Department, such as fear of
being identified as Indian, failure to understand the purpose of




                                15
self-identifying in dependency cases or the imprecision of orally
transmitted family histories. (In re Antonio R., supra,
76 Cal.App.5th at p. 432.) Accordingly, a parent’s denial of
Indian ancestry or a relative’s uncertainty about the tribal
affiliation, even where the individual is in contact with his or her
biological family, does not eliminate the Department’s affirmative
and continuing duty to question extended family members
regarding possible Indian ancestry. Nor can such an error be
deemed harmless based on the presumption that extended family
members would not have any additional information. (See id. at
p. 435 [“[w]here the Department fails to discharge its initial duty
of inquiry under ICWA and related California law, and the
juvenile court finds ICWA does not apply notwithstanding the
lack of an adequate inquiry, the error is in most circumstances,
as here, prejudicial and reversible. Speculation as to whether
extended family members might have information likely to bear
meaningfully on whether the child is an Indian child has no place
in the analysis of prejudicial error where there is an inadequate
initial inquiry”]; see also In re Benjamin M., supra,
70 Cal.App.5th at pp. 744, 745 [“a court must reverse where the
record demonstrates that the agency has not only failed in its
duty of initial inquiry, but where the record indicates that there
was readily obtainable information that was likely to bear
meaningfully upon whether the child is an Indian child”; “[w]hile
we cannot know how Father’s brother would answer the inquiry,
his answer is likely to bear meaningfully on the determination at
issue about his brother”].)




                                 16
                         DISPOSITION
      The jurisdiction findings and disposition order are
conditionally affirmed. On remand the juvenile court must
promptly direct the Department to make a meaningful and
thorough inquiry regarding the children’s possible Indian
ancestry, including interviews with the paternal and maternal
extended family members and any other persons who may
reasonably be expected to have information regarding the
children’s possible Indian ancestry.
      If the juvenile court determines after a hearing that the
Department has satisfied its inquiry and notice obligations under
ICWA and California law and the children are not Indian
children, then the jurisdiction findings and disposition order shall
remain the order of the court. If the court finds that the children
are Indian children, the court shall vacate the jurisdiction
findings and disposition order and conduct further proceedings in
compliance with ICWA and related California law.




                                     PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                17